81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Howard STRAHLER, Jr.;  Patricia Ann Strahler;  RuthV. Strahler, Officer, Plaintiffs-Appellants,andWirth-Strahler & Son, Incorporated, Plaintiff,v.COMPTROLLER OF THE TREASURY, Sales and Use Tax Division;Thomas J. Mace;  Assistant State Comptroller;  Deborah B.Bacharach;  Assistant Attorney General, Sales and Use TaxDivision, Defendants-Appellees.
No. 94-1983.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1996.Decided March 26, 1996.

Charles Howard Strahler, Jr., Patricia Ann Strahler, Ruth V. Strahler, Appellants Pro Se.  Sheldon Howard Laskin, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's orders dismissing their notice of removal, and denying their Fed.R.Civ.P. 60(b) motion for reconsideration.   We have reviewed the record and the district court's orders, and find no reversible error.   Accordingly, we affirm the district court's dismissal of Appellants' notice of removal, and its denial of Appellants' motion for reconsideration.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.